DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a circulation system adapted for circulating the refrigerant" in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “circulation system” is described in the disclosure as a compressor (see paragraph 120).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Worsley (US 2010/0190639 A1).
In regards to claims 1-4, Worsley teaches a product, comprising: a highly adsorptive structure comprising: a substrate (nanotubes, see paragraph 48), wherein the substrate comprises a plurality of microchannels (micropores, see paragraphs 69, and 48); and a carbon aerogel adhered to the substrate (carbon aerogel on nanotubes, see abstract and paragraph 48), wherein the carbon aerogel is characterized by having physical characteristics of in situ formation on the substrate (this is a product by process limitation, see MPEP 2113; however, see abstract and paragraphs 10 and 25); wherein the carbon aerogel is further characterized by a surface area of greater than 3000 m2/g (see paragraph 70; for claim 2) and the carbon aerogel being adhered to an interior and/or an exterior surface of a plurality of microchannels of the substrate (depositing of the carbon aerogel on the macro and micropores, see paragraphs 69, 48 and abstract; for claim 3); and the carbon aerogel having an exterior surface substantially conformal to the substrate positioned adjacent thereto (carbon aerogel deposited to the surfaces of the nanotube and the macro and micropores, see paragraphs 69, 48 and abstract; for claim 4).
In regards to claim 5, Worsley teaches the limitations of claim 4 and further teaches that the in-situ formation comprises a casting process (this is a product by process limitation, see MPEP 2113), and wherein the physical characteristics of in situ formation on the substrate comprise a volumetric reduction of the carbon aerogel (reduction of carbon aerogel due to consumption, see paragraph 62).
In regards to claim 6, Worsley teaches the limitations of claim 1 and further teaches that the carbon aerogel comprises a monolith structure (monolith, see paragraph 46) having a surface facing the substrate that is substantially conformal to the surface of the substrate (carbon aerogel deposited to the surfaces of the nanotube faces the surfaces and the macro and micropores, see paragraphs 69, 48 and abstract).
In regards to claims 10 and 11, Worsley teaches the limitations of claim 1 and further teaches that the microchannels are defined by inner or outer surfaces of a plurality of microcapillaries of the substrate (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3; for claim 10); where the microcapillaries provide ingress and egress paths for a refrigerant (through the pore volume, the microcapillaries are capable of providing a path for a refrigerant, see paragraph 66 and fig. 3; for claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley (US 2010/0190639 A1) as applied to claim 1 above and further in view of Gleason (US 2011/0315204 A1).
In regards to claim 7-9, Worsley teaches the limitations of claims 7-9 except corrugated grooves in a surface of the substrate wherein the grooves provide ingress and egress paths for a refrigerant.
However, Gleason teaches corrugated surface of the substrate with grooves (trough and valleys, see fig. 9a and paragraphs 71 and 90), wherein the grooves provide paths (see fig. 9a).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the substrate of Worsley by providing corrugated grooves in a surface of the substrate as taught by Gleason as ingress and egress paths for a refrigerant in the system of Worsley in order to allow the polymer to be deposited into the nooks and crannies (see paragraph 90, Gleason).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley (US 2010/0190639 A1) as applied to claim 1 above and further in view of Ohki (US 2003/0143398 A1).
In regards to claim 12, Worsley teaches the limitations of claim 1 and further teaches high thermal conductivity between the aerogel and the substrate (see paragraph 7). However, Worsley does not explicitly teach biasing the carbon nanotube.
However, Ohki teaches biasing the carbon nanotube (biasing applied to the carbon nanotube, see paragraph 214).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the forming method of Worsley by biasing the carbon aerogel towards the substrate based on the teachings of Ohki wherein the biasing increases thermal conductivity between the carbon aerogel and the substrate in order for carbon nanotube to have low crystallinity by electrical evaluation (see paragraph 214, Ohki).

Claims 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley (US 2010/0190639 A1) as applied to claim 1 above and further in view of Burger (US 2014/0102119 A1) as a translation of the earlier publication (WO 2012/115514 A2).
In regards to claim 13, Worsley teaches the limitations of claim 13 except a refrigerant that desorbs at a temperature of less than 90°C.
However, Burger teaches a refrigerant adsorbed to a metal organic framework (see paragraph 248), wherein the refrigerant desorbs from the bed (cluster 26A) system at a temperature of less than 90°C (see time 800 second, where the refrigerant desorbs below 90°C, see fig. 12 and paragraph 215 and 36).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Worsley by providing a refrigerant that adsorbs and desorbs at a temperature of less than 90°C based on the teachings of Burger from the carbon aerogel of Worsley in order for the refrigerant to have substantially constant cooling power at the evaporator (see paragraph 3, Burger).
In regards to claim 14, Worsley teaches the limitations of claim 14 except a container enclosing the highly adsorptive structure, the container having an opening configured for ingress and egress of a refrigerant.
However, Burger teaches a container (1 and cluster 26A, 26C, see figs. 9-10 and 6A) enclosing the highly adsorptive structure (absorption material 10 within the cell 1, see fig. 2 and paragraph 36), the container having an opening (2, 3, 22, 25, see figs. 1 and 9) configured for ingress and egress of a refrigerant (refrigerant flowing out of conduits 22, 25, see fig. 9 and paragraph 253).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Worsley by providing a container enclosing the highly adsorptive structure, the container having an opening configured for ingress and egress of a refrigerant as taught by Burger in order apply the moving temperature profile back and forth through the adsorbing material to substantially increase the heat pump performance (see paragraph 5, Burger).
In regards to claim 15, Worsley teaches the limitations of claim 15 except a circulation system adapted for circulating the refrigerant to and from the highly adsorptive structure.
However, Burger teaches a circulation system (compressor, see paragraph 85) adapted for circulating the refrigerant to and from the highly adsorptive structure (see paragraphs 85, 92 and claim 17).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Worsley by providing a circulation system adapted for circulating the refrigerant to and from the highly adsorptive structure base on the teachings of Burger in order to maintain a continuous supply of heat transfer fluid throughout the system to maintain the efficient operation state of the system.
In regards to claim 16, Worsley teaches the limitations of claim 16 except a thermal energy source supplying thermal energy to the adsorptive structure and a second highly adsorptive structure.
However, Burger teaches a thermal energy source (hot heat transfer fluid providing heat exchanger 32, see paragraph 187) to provide thermal energy to plurality of highly adsorptive structures (to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-8), where the two highly adsorptive structures include activated carbons (see paragraph 248).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Worsley by providing a second highly adsorptive structure, and a thermal energy source to provide thermal energy to first and second highly adsorptive structures based on the teachings of Burger to duplicate the first highly adsorptive structure with substrate and carbon aerogel in the system of Worsley in order to maintain a thermal wave across the length of the adsorption cell two push the high pressure refrigerant through the valves at the end of the cell (see paragraph 36, Burger).

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burger (US 2014/0102119 A1) as a translation of the earlier publication (WO 2012/115514 A2) and in view of Worsley (US 2010/0190639 A1).
In regards to claim 17, Burger teaches an adsorptive cooling system (see figs. 9-10 and abstract) comprising: a first highly adsorptive structure (cluster 26A, 26C) positioned to receive thermal energy from a thermal energy source (heat exchanger 32 providing hot heat transfer fluid, see paragraph 187, heat to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-8), the first highly adsorptive structure comprising: an adsorption material (10, see paragraph 36); a second highly adsorptive structure (cluster 26B, 26D) positioned to receive thermal energy from the thermal energy source (heat exchanger 32 providing hot heat transfer fluid, see paragraph 187; heat to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-8), the second highly adsorptive structure comprising: an adsorption material (10, see paragraph 36).
However, Burger does not explicitly teach a carbon aerogel adhered to a substrate in both the adsorptive structures; wherein the substrate includes microchannels.
Worsley teaches a highly adsorptive structure comprising: a substrate (nanotubes, see paragraph 48), wherein the substrate comprises a plurality of microchannels (micropores, see paragraphs 69, and 48); and a carbon aerogel adhered to the substrate (carbon aerogel on nanotubes, see abstract and paragraph 48); wherein the substrate includes plurality of microchannels (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the cooling system of Burger by providing highly adsorptive structures with carbon aerogel adhered to a substrate, where the substrate contains plurality of microchannels as taught by Worsley to improve the efficiency of the adsorptive cooling system with the use of ultralight and highly porous carbon aerogel.
In regards to claims 18 and 20, Worsley teaches the limitations of claim 17 and further discloses that the carbon aerogel adheres to an interior and/or an exterior surface of a plurality of microchannels of the substrate (depositing of the carbon aerogel on the macro and micropores, see paragraphs 69, 48 and abstract; for claim 18) and the carbon aerogel is further characterized by a surface area of greater than 3000 m2/g (see paragraph 70; for claim 20).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burger in view of Worsley as applied to claim 18 above and further in view of Gleason (US 2011/0315204 A1).
In regards to claim 19, Burger as modified teaches the limitations of claim 18 and Worsley further discloses that the microchannels are defined by inner or outer surfaces of a plurality of microcapillaries of the substrate (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3); where the microcapillaries provide ingress and egress paths for a refrigerant (through the pore volume, the microcapillaries are capable of providing a path for a refrigerant, see paragraph 66 and fig. 3).
However, Burger does not explicitly teach grooves in surface of the substrates.
However, Gleason teaches corrugated surface of the substrate with grooves (trough and valleys, see fig. 9a and paragraphs 71 and 90), wherein the grooves provide paths (see fig. 9a).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the first and second substrates of Burger as modified by providing grooves in a surface of the substrate as taught by Gleason as ingress and egress paths for a refrigerant in the system of Worsley in order to allow the polymer to be deposited into the nooks and crannies (see paragraph 90, Gleason).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763